The action was brought for a trespass, alleged to have been committed just west of the line 4, 5. The plaintiff introduced a grant from the State to J. G. Blount, for 8,960 acres of land lying in Beaufort County, dated 22 December, 1798, the several lines of which, at first called for, are not material to this controversy. The first material call is "N. 88 degrees E. 1,360 poles to stake" (X in the annexed diagram), then N. 37 degrees E. 358 poles to Redding Blount's line of his Hancock survey (claimed by plaintiff to be at 4), then his line N. 50 degrees W. 100 poles to his corner (claimed to be at 5), then his line N. 50 degrees E. 160 poles to Gaylord's line (D), then his line N. 40 degrees W. 225 poles to his corner, then N. 54 degrees W. 50 poles to his corner, then his line S. 40 degrees W. 50 poles, then his line N. 66 degrees W. to his corner in Collins  Co.'s line, then their line S. 85 degrees W. 110 poles to their corner, then to the first station. The figures A, B, S, O, and *Page 204 
B, D, 5, S, represent tracts of land granted to one Joseph Hancock in 1782, but it did not appear that Redding Blount was ever connected with them in any way. The line O, S, 5, in the Hancock patents, is laid down in those patents as running N. 50 W., and a point taken on it 100 poles from the end would be at 4, nearly in a line with the course of plaintiff's line H, X, 4; the next line of the upper patent is laid down as running N. 50 E. 160 poles. After arriving at X, the terminus of the distance called for in the line H, X, pursuing the course of the next call in plaintiff's deed, the Hancock grants would not be (263) reached at all, but the line would run north of it, X, Y. The nearest point of the Hancock line from X is at 5.
[EDITORS' NOTE:  THE ILLUSTRATION IS ELECTRONICALLY NON-TRANSFERRABLE.], SEE 52 N.C. 204.]
The defendant contended that the line S, 5, in the Hancock patent laid down in the plat D, B, S, 5, was not the one called for in the Blount grant, inasmuch as it was not shown to be "Redding Blount's line of his Hancock survey," and that there being nothing to control the call for course and distance, the plaintiff would have to run the line as laid down X, Y. He also contended that if it was necessary to run the said grant as being the one called for, then it would have to be reached by the shortest distance, which was X, 5.
His Honor charged the jury that, there being no evidence of any other Hancock patents or survey other than those represented, the line of Blount's patent from X must abandon the course called for, and strike the line of one of these patents; that in order to determine the point to be arrived at after leaving X, it was proper to resort to the (264) next subsequent call in the Blount patent, by reversing which, and *Page 205 
running 100 poles from 5 to 4, the point was found, which would be at 4. Defendant's counsel excepted.
The beginning of the lower Hancock patent was admitted to be at A. It was proved by a surveyor that he ran the line from A to O; that he found a line of marked trees from O to S, and that, extending the line towards 5, according to the course of that marked line, the locus in quo would be on the plaintiff's land as above contended for by him; but that, running the line according to the compass, it would be on the Hancock land, and that between these two courses there was a difference of about a degree and a half. It was also in proof, by one Windley, a surveyor, that, according to his experience, old lines were found to vary from the present running of the compass from one to two degrees. It was in evidence that the line of marked trees referred to was made by another Windley, a surveyor, in 1825, for the purpose of making partition between certain heirs at law of persons claiming under Hancock, and that the said Windley is now dead.
Upon this point the court charged the jury that if they were satisfied that the compass had varied from the date of Hancock's patent, then in running that line from 4 to 5 they should allow the variation accordingly, and if satisfied that the marked line was the line run on the original survey (though marked afterwards), that was the course now to be run, though it departed from the course called for as shown by the present pointing of the compass. Defendant's counsel again excepted.
There was a verdict for the plaintiff, upon which the court gave judgment, and the defendant appealed.
For the purpose of extending the lines of the grant to John G. Blount, under which the plaintiffs claim, they relied on the allegation that the line O, S, 5, the western boundary of     (265) the two grants issued to Joseph Hancock in 1782, was the line called for in the grant to John G. Blount, under the description, "Redding Blount's line of his Hancock survey." Whether this be the line is a question of fact, and his Honor erred in assuming that to be the fact, as he did in charging, "There being no evidence of any Hancock patents or survey, other than those represented, the line of Blount's patent from X must abandon the course called for and strike the line of one of those patents." Whether any one of the lines of those patents was the line called for in the patent to Blount was a question for the jury, provided there was any evidence to support the allegation, it *Page 206 
may well be doubted whether the absence of evidence in respect to any other Hancock patent or survey furnishes any evidence upon the question. If it does, it was for the jury to say whether it is sufficient to establish the allegation, taken in connection with the fact that it was not proven that Redding Blount ever owned the two tracts granted to Joseph Hancock, and with the further fact that from X, where the distance gives out, the next call north 37 east 350 poles makes a large angle, and both the course and the distance would carry you greatly north of either of the two tracts granted to Joseph Hancock, and the next call, N. 50 W. 100 poles to his corner, would carry you still further north of them; and the next, then hisline N. 50 E. 160 poles to Gaylord's line, would carry you entirely away from them, thus giving room to infer that the "Redding Blount line of his Hancock survey" had no reference to the lines of either of those two tracts of Joseph Hancock, but referred to the line of some other tract lying to the north, which Joseph Hancock, or some other Hancock, had at one time surveyed and sold to Redding Blount, but for which he never took a grant; and the jury should have been instructed, if they were not satisfied in respect to the line called for, there was nothing to control the course and distance of the grant under which the plaintiff claimed.
We think his Honor erred also in the position that a line (266) marked in 1825 for the Joseph Hancock grants furnished sufficient data to show the variation of the compass in 1782. It was not competent evidence to establish the location of the line; and supposing that to have been the line in 1825, when the surveyor took occasion to mark it according to the compass at that time, non constat that it corresponded with the compass in 1782 any nearer than in 1856, the date of the last survey.
As the verdict was for the plaintiff in respect to both of the alleged trespasses, an error as to one entitles the defendant to a venire de novo;
for which reason we will not enter into a consideration of the points made as to the other.
PER CURIAM.                                 Venire de novo.